--------------------------------------------------------------------------------

FOURTH AMENDMENT TO CREDIT AGREEMENT

                          THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of March 11, 2016 (the “Fourth
Amendment Effective Date”), among NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C., a
Delaware limited liability company (the “Borrower”), the other Credit Parties
party hereto, the financial institutions party hereto from time to time
(collectively, the “Lenders” and individually each a “Lender”), and HEALTHCARE
FINANCIAL SOLUTIONS, LLC, a Delaware limited liability company (as the successor
in interest to GENERAL ELECTRIC CAPITAL CORPORATION), as administrative agent
for the Secured Parties (in such capacity, the “Agent”), and as a Lender, and
Swingline Lender.

W I T N E S S E T H:

                          WHEREAS, the Borrower, the other Credit Parties party
thereto, the Lenders party thereto and Agent are parties to that certain Credit
Agreement, dated as of March 31, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders committed to make certain loans and other financial accommodations
to the Borrower upon the terms and conditions set forth therein;

                          WHEREAS, the Borrower and the other Credit Parties
have requested that Agent and the Lenders agree to join (1) Central Medical
Solutions LLC, a Wholly-Owned Subsidiary of Nobilis Surgical Assist, LLC, (2)
Hermann Drive Surgical Hospital, LP (f/k/a Victory Medical Center Houston,
L.P.), a non-Wholly-Owned Subsidiary of Northstar Healthcare Limited Partner,
L.L.C. and Northstar Healthcare General Partner, L.L.C., (3) Perimeter Road
Surgical Hospital, LLC, a non-Wholly-Owned Subsidiary of Northstar Healthcare
Subco, L.L.C., (4) Kuykendahl Road Surgical Hospital, LLC, a Wholly-Owned
Subsidiary of Northstar Healthcare Subco, L.L.C., and (5) Premier Health
Specialists, LLC, a Wholly-Owned Subsidiary of Northstar Healthcare Subco,
L.L.C., in each case, as Credit Parties under the Loan Documents pursuant to
joinder documentation being executed and delivered prior to or contemporaneously
with this Amendment;

                          WHEREAS, the Borrower and the other Credit Parties
have requested that Agent and the Lenders (a) amend Credit Agreement to provide
for certain non-Wholly-Owned Subsidiaries of Borrower and its Subsidiaries to
become Credit Parties and (b) amend certain provisions of the Credit Agreement
as more fully described herein; and

                          WHEREAS, Agent and the Lenders are willing to amend
certain provisions of the Credit Agreement, all subject to and in accordance
with the terms and conditions specified herein.

                          NOW, THEREFORE, in consideration of the foregoing, and
the respective agreements, warranties and covenants contained herein, the
parties hereto agree, covenant, and warrant as follows:

SECTION 1. DEFINITIONS.

            1.1        Interpretation. All capitalized terms used herein
(including the recitals hereto) shall have the respective meanings assigned
thereto in the Credit Agreement unless otherwise defined herein.

SECTION 2. AMENDMENTS.

            Subject to the terms and conditions of this Amendment, including,
without limitation, the representations, warranties, and covenants in Section 5
hereof and the conditions precedent to the effectiveness of this Amendment in
Section 6 hereof, effective as of the date hereof, the Credit Agreement is
hereby amended as follows:

--------------------------------------------------------------------------------

            2.1        Section 5.4(b) . Section 5.4(b) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

            “(b)        Investments consisting of (i) capital contributions by
Parent or Holdings in then existing Credit Parties, (ii) extensions of credit or
capital contributions by any Credit Party (other than Parent or Holdings) to or
in any other then existing Credit Party (other than Parent or Holdings), (iii)
extensions of credit or capital contributions by the Borrower or any other
Credit Party (other than Parent or Holdings) to or in any then existing
Subsidiaries of the Borrower which are not Credit Parties not to exceed $500,000
in the aggregate at any time outstanding for all such extensions of credit and
capital contributions, and (iv) extensions of credit or capital contributions by
a Subsidiary of the Borrower which is not a Credit Party to or in another then
existing Subsidiary of the Borrower which is not a Credit Party; provided that,
(A) if the Investments described in foregoing clauses (i), (ii), and (iii) are
evidenced by notes, such notes shall be pledged to Agent, for the benefit of the
Secured Parties, and have such terms as Agent may reasonably require and (B) the
aggregate amount of all Investments described in the foregoing clauses (i) and
(ii) made to or in Credit Parties that are not Wholly-Owned Subsidiaries shall
not exceed $16,000,000 at any time outstanding, provided further that solely for
purposes of determining the amount of Investments outstanding as of any date,
(x) the aggregate amount of capital contributions made in a Credit Party shall
be reduced by the aggregate amount of distributions or dividends paid by such
Credit Party to a Credit Party that is a Wholly-Owned Subsidiary since the date
the initial capital contributions were made and (y) the aggregate amount of
credit extensions made to a Credit Party shall be reduced by the amount of
principal repayments made on such credit extensions.”

            2.2        Section 5.4(f) . Section 5.4(f) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

            “(f)        Investments consisting of non-cash loans made by Parent
or Holdings to officers, directors and employees of a Credit Party that is a
Wholly-Owned Subsidiary which are used by such Persons to purchase
simultaneously Stock or Stock Equivalents of Parent or Holdings, respectively;”

            2.3        Section 5.5(d) . Section 5.5(d) of the Credit Agreement
is hereby amended and restated in its entirety as follows: “

            (d)        Indebtedness not to exceed $3,000,000 in the aggregate at
any time outstanding, consisting of Capital Lease Obligations or secured by
Liens permitted by Section 5.1(h) and Permitted Refinancings thereof, provided
that, solely for purposes of determining compliance with this clause (d), the
obligations under that certain Sublease Agreement by and between SH Operating,
LLC and Perimeter Road Surgical Hospital, LLC effective as of November 1, 2015
shall not be considered Capital Lease Obligations”

            2.4        Section 11.1. The definition of “Change of Control” set
forth in Section 11.1 of the Credit Agreement is hereby amended by deleting
clause (f) of such definition in its entirety and replacing it with the
following:

             “(f)        Borrower ceases to own one hundred percent (100%) (or,
with respect to Subsidiaries in which an Investment has been made in accordance
with Section 5.4(b), such lesser percent owned by Borrower on the date such
Subsidiary joined the Loan Documents as a Credit Party) of the issued and
outstanding Stock and Stock Equivalents of each of its Subsidiaries that are
Credit Parties free and clear of all Liens, rights, options, warrants or other
similar agreements or understandings, other than Liens in favor of Agent, for
the benefit of the Secured Parties, except to the extent expressly permitted
hereunder.”

-2-

--------------------------------------------------------------------------------

            2.5        Section 11.1. The definition of “Material Agreements” set
forth in Section 11.1 of the Credit Agreement is hereby amended and restated to
read as follows:

            “‘Material Agreements’ means, collectively, each agreement from time
to time described on Schedule 11.1(c), in each case, as amended, restated,
supplemented, or otherwise modified from time to time in accordance with this
Agreement.”

            2.6        Section 11.1. The definition of “Permitted Acquisitions”
set forth in Section 11.1 of the Credit Agreement is hereby amended by deleting
the first paragraph of such definition in its entirety and replacing it with the
following:

            “‘Permitted Acquisition’ means any Acquisition by a Credit Party
(other than Parent, Holdings, or a Credit Party that is a non-Wholly-Owned
Subsidiary) of all of the Stock and Stock Equivalents of a Target or all or
substantially all of the assets of a Target, in each case, to the extent that
each of the following conditions shall have been satisfied:”

            2.7        Schedule 11.1(c) . Schedule 11.1(c) is hereby added to
the Credit Agreement in the form of such Schedule attached hereto.

            2.8        Section 11.3. Section 11.3 of the Credit Agreement is
hereby amended to add the following sentence to the end of such Section:

“Notwithstanding any change in GAAP after the Closing Date that would require
lease obligations that would be treated as operating leases as of the date such
obligations were acquired or incurred to be classified and accounted for as
capital leases or otherwise reflected on the Credit Parties’ consolidated
balance sheet, for the purposes of determining compliance with any covenant
contained herein, such obligations shall be treated in the same manner as
operating leases are treated as of the Closing Date.

            2.9        Exhibit 4.2(b) . Exhibit 4.2(b) (Form of Compliance
Certificate) of the Credit Agreement is hereby amended and replaced by Exhibit
4.2(b) attached hereto.

SECTION 3. ACKNOWLEDGMENTS

            3.1        Acknowledgment of Obligations. All Obligations, together
with interest accrued and accruing thereon, and fees, costs, expenses and other
charges now or hereafter payable by the Credit Parties to the Lenders, are
unconditionally owing by the Credit Parties, all without offset, defense or
counterclaim of any kind, nature or description whatsoever.

            3.2        Acknowledgment of Liens. Each of the Credit Parties
hereby acknowledges, confirms and agrees that Agent on behalf of the Lenders has
and shall continue to have valid, enforceable and perfected first priority Liens
(subject to certain Permitted Liens) upon and security interests in the
Collateral heretofore granted by the Credit Parties to Agent on behalf of the
Lenders pursuant to the Loan Documents.

            3.3        Binding Effect of Documents. Each of the Credit Parties
hereby acknowledges, confirms and agrees that: (a) each of the Loan Documents to
which it is a party has been duly executed and delivered to Agent, and each is
in full force and effect as of the date hereof, (b) the agreements and
obligations of each Credit Party contained in the Loan Documents and in this
Amendment constitute the legal, valid and binding obligations of such Credit
Party, enforceable against it in accordance with their respective terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability, and no Credit Party has a valid defense to the enforcement of
such obligations and (c) Agent and the Lenders are and shall be entitled to the
rights, remedies and benefits provided for them in the Loan Documents and
applicable law.

-3-

--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS

            Borrower and each of the other Credit Parties hereby further
represent, warrant, and covenant with and to Agent and the Lenders as follows:

            4.1        Representations and Warranties. After giving effect to
this Amendment, each of the representations and warranties made by or on behalf
of the Credit Parties to Agent and the Lenders in all of the Loan Documents was
true and correct in all material respects when made and is true and correct in
all material respects on and as of the date of this Amendment with the same full
force and effect as if each of such representations and warranties had been made
by such Person on the date hereof and in this Amendment, except to the extent
that such representation and warranty expressly relates to an earlier date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

            4.2        Binding Effect of Documents. This Amendment and the other
Loan Documents have been duly executed and delivered to Agent and the Lenders by
the Borrower and each of the other Credit Parties and are in full force and
effect, as modified hereby.

            4.3        No Conflict, Etc. The execution and delivery and
performance of this Amendment by the Borrower and each of the other Credit
Parties will not violate any federal, state or any other material law, rule,
regulation or order or material contractual obligation of such Person in any
material respect and will not result in, or require, the creation or imposition
of any Lien (other than the Liens created by the Collateral Documents) on any of
its Properties or revenues.

            4.4        Events of Default. Immediately after giving effect to
this Amendment, no Events of Default are continuing as of the date hereof. The
parties hereto acknowledge, confirm, and agree that any material
misrepresentation by any Credit Party or any failure of any Credit Party to
comply with the covenants, conditions and agreements contained in this Amendment
shall constitute an Event of Default under the Credit Agreement.

            4.5        Post Fourth Amendment Effectiveness Covenants. On or
prior to June 9, 2016, the Credit Parties shall deliver to Agent evidence in
form and substance satisfactory to Agent that:

            (i)        the following UCC financing statements naming Victory
Medical Center Houston, LP, as debtor, have been terminated: (A) file no.
14-0023553932 filed with the Texas Secretary of State on July 24, 2014 in favor
of Signature Financial LLC and Bank of the West, (B) file no. 14-0028289165
filed with the Texas Secretary of State on September 4, 2014 in favor of
Signature Financial LLC and Bank of the West, and (C) file no. 15-0013086246
filed with the Texas Secretary of State on April 28, 2015 in favor of Primedia
Group, LLC; and

            (ii)       the following Subsidiaries shall have been dissolved: (A)
Hermann Drive Hospital, LLC, (B) Bellaire Surgical Hospital, LLC, and (C)
Southwest Plan Surgical Hospital, L.P.

-4-

--------------------------------------------------------------------------------

SECTION 5. CONDITIONS TO EFFECTIVENESS

            The effectiveness of the terms and provisions of this Amendment
shall be subject to each of the following conditions precedent having been
satisfied as determined in Agent’s sole discretion prior to the Fourth Amendment
Effective Date:

            (a)        Agent shall have received one or more counterparts of
this Amendment, duly executed and delivered by the Credit Parties and the
Lenders; and

             (b)        All reasonable out-of-pocket costs and expenses
referenced in Section 9.5 of the Credit Agreement that have been invoiced to the
Borrower shall have been paid or reimbursed by the Borrower, including, without
limitation, those relating to this Amendment.

SECTION 6. PROVISIONS OF GENERAL APPLICATION

            6.1        Effect of this Amendment. Except for the amendments
expressly set forth and referred to in Section 2, no other changes or
modifications to the Loan Documents are intended or implied and in all other
respects the Loan Documents are hereby specifically ratified and confirmed by
all parties hereto as of the date hereof. In the event of any conflict between
the terms of this Amendment and the other Loan Documents, the terms of this
Amendment shall control. Nothing in this Amendment is intended, or shall be
construed, to constitute a novation or an accord and satisfaction of any Credit
Party’s Obligations under or in connection with the Credit Agreement or any of
the other Loan Documents or to modify, affect or impair the perfection or
continuity of Agent’s security interests in, security titles to or other Liens
on any Collateral for the Obligations. The Credit Agreement and this Amendment
shall be read and construed as one agreement. Agent and Lenders hereby notify
the Credit Parties that, effective from and after the date of this Amendment,
Agent, and Lenders intend to enforce all of the provisions of the Loan Documents
and that Agent and Lenders expect that the Credit Parties will strictly comply
with the terms of the Loan Documents from and after this date.

            6.2        Costs and Expenses. The Credit Parties absolutely and
unconditionally agree to pay to Agent, on demand by Agent at any time and as
often as the occasion therefore may require, all reasonable fees and
out-of-pocket disbursements of any counsel to Agent in connection with the
preparation, negotiation, execution, or delivery of this Amendment and any
agreements delivered in connection herewith and expenses which shall at any time
be incurred or sustained by Agent or any participant of Agent or any of its
respective directors, officers, employees or agents as a consequence of or in
any way in connection with the preparation, negotiation, execution, or delivery
of this Amendment and any agreements prepared, negotiated, executed or delivered
in connection herewith.

            6.3        Further Assurances. The parties hereto shall execute and
deliver such additional documents and take such additional action as may be
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

            6.4        Binding Effect. This Amendment shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

            6.5        Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other document
furnished in connection with this Amendment shall survive the execution and
delivery of this Amendment and the other documents, and no investigation by
Agent or any Lender shall affect the representations and warranties or the right
of Agent or the Lenders to rely upon them.

-5-

--------------------------------------------------------------------------------

            6.6        Releases by Credit Parties. As a material inducement to
Agent and the Lenders to enter into this Amendment and to grant concessions to
the Credit Parties, all in accordance with and subject to the terms and
conditions of this Amendment, each Credit Party:

                          (a)        Does hereby remise, release, acquit,
satisfy and forever discharge Agent and the Lenders and their subsidiaries and
affiliates, and all of their respective past, present and future officers,
directors, employees, agents, attorneys, representatives, participants, heirs,
successors and assigns (each a “Releasee” and collectively, the “Releasees”)
from any and all manner of debts, accountings, bonds, warranties,
representations, covenants, promises, contracts, controversies, arguments,
liabilities, obligations, expenses, damages, judgments, executions, actions,
claims, demands and causes of action of any nature whatsoever, whether at law or
in equity, either now accrued or hereafter maturing or whether known or unknown,
which any Credit Party now has or hereafter can, shall or may have by reason of
any manner, cause or things, from the beginning of the world to and including
the date of this Amendment, with respect to matters arising out of, in
connection with or related to:

                          (i)          any and all obligations owed or owing to
any Releasee under any document evidencing financial arrangements by, among and
between such Releasee and any Credit Party, relating to the Credit Agreement,
and including, but not limited to, the administration or funding thereof;

                          (ii)         the Credit Agreement and indebtedness
evidenced and secured thereby; or

                          (iii)        any other agreement or transaction
between any Credit Party and any Releasee entered into in connection with the
Credit Agreement.

                          (b)        Does hereby covenant and agree never to
institute or cause to be instituted or continued prosecution of any suit or
other form of action or proceeding of any kind or nature whatsoever against any
Releasee by reason of or in connection with any of the foregoing matters, claims
or causes of action; provided, however, that the foregoing release and covenant
not to sue shall not apply to any claim arising after the date of this Amendment
with respect to acts, occurrences or events after the date of this Amendment;
and, further provided that the foregoing release and covenant not to sue shall
not apply to any rights or claims, if any, of any third party creditors of any
Credit Party. If any Credit Party or any of its successors, assigns or other
legal representations violates the foregoing covenant, such Credit Party and its
successors, assigns and legal representatives, jointly and severally agree to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.

                          (c)        Does hereby expressly acknowledge and agree
that the covenants and agreements of Agent and the Lenders contained in this
Amendment shall not be construed as an admission of any wrongdoing, liability or
culpability on the part of Agent or any Lender or as any admission by Agent or
any Lender of the existence of claims by any Credit Party against Agent, the
Lenders or any other Releasee. Each Credit Party, Agent and the Lenders
acknowledge and agree that the value to the Credit Parties of the covenants,
consents and agreements on the part of Agent and the Lenders contained in this
Amendment substantially and materially exceed any and all value of any kind or
nature whatsoever of any claims or other liabilities waived or released by the
Credit Parties.

                          (d)        Notwithstanding anything contained in this
Amendment, the general release set forth in this Amendment shall not extend to
and shall not include any duties or obligations of Agent or the Lenders in the
Credit Agreement as modified by this Amendment or in any of the Loan Documents.

-6-

--------------------------------------------------------------------------------

            6.7        Entire Agreement. This Amendment expresses the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersedes all prior understandings, negotiations,
correspondence and agreements of the parties regarding such subject matter.

            6.8        GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK SHALL
GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
AMENDMENT, INCLUDING, ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE
AND ENFORCEMENT (INCLUDING, ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING
OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).

            6.9        Incorporation of Credit Agreement Provisions. The
provisions contained in Sections 9.13, 9.14, 9.16, 9.18(b), 9.18(c), 9.18(d),
9.19, 9.23, and 9.24 of the Credit Agreement are incorporated herein by
reference to the same extent as if reproduced herein in their entirety.

            6.10      Counterparts. This Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this Amendment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.

[Signature Pages to Follow]

-7-

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties have caused this Amendment to be
duly executed by their respective duly authorized officers, as of the date first
above written.

  HEALTHCARE FINANCIAL SOLUTIONS, LLC   (as the successor in interest to GENERAL
ELECTRIC   CAPITAL CORPORATION),   as Administrative Agent, a Lender, and
Swingline   Lender           By:      /s/ R. Hanes
Whitley                                                           Name: R. Hanes
Whiteley   Title: Duly Authorized Signatory

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
FOURTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  BORROWER:       NORTHSTAR HEALTHCARE   ACQUISITIONS, L.L.C.           By: /s/
Matthew Maruca                                                                  
  Name: Matthew
Maruca                                                                     
Title: General
Counsel                                                                       

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
FOURTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  CREDIT PARTIES:       NORTHSTAR HEALTHCARE HOLDINGS, INC.       By: /s/
Matthew Maruca                                                   Name: Matthew
Maruca                                                    Title: General
Counsel                                                            NOBILIS
HEALTH CORP.       By:    /s/ Matthew
Maruca                                                Name: Matthew
Maruca                                                      Title: General
Counsel                                                     

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
FOURTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  NORTHSTAR HEALTHCARE NORTHWEST   HOUSTON MANAGEMENT, LLC                      
   By: Northstar Healthcare Acquisitions, L.L.C.,                      its sole
manager                          By:_/s/ Matthew
Maruca                                                            Name: Matthew
Maruca                                                              Title:
General Counsel                                                  NORTHSTAR
HEALTHCARE MANAGEMENT   COMPANY, LLC                          By: Northstar
Healthcare Acquisitions, L.L.C.,                      its sole member          
               By:_/s/ Matthew Maruca                                          
                 Name: _Matthew Maruca                                         
                 Title: General Counsel       NORTHSTAR HEALTHCARE SURGERY  
CENTER – HOUSTON, LLC                          By: Northstar Healthcare
Acquisitions, L.L.C.,                      its sole member                      
   By:_/s/ Matthew Maruca                                                      
   Name: Matthew Maruca                                                        
   Title: General Counsel                                                
NORTHSTAR HEALTHCARE SURGERY   CENTER – SCOTTSDALE, LLC                        
 By: Northstar Healthcare Acquisitions, L.L.C.,                      its sole
manager                          By:_/s/ Matthew
Maruca                                                          Name: Matthew
Maruca                                                            Title: General
Counsel                                                NORTHSTAR HEALTHCARE
SUBCO, L.L.C.       By: _/s/ Matthew
Maruca                                                        Name: Matthew
Maruca                                                           Title: General
Counsel                                                            

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
FOURTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  NORTHSTAR HEALTHCARE LIMITED   PARTNER, L.L.C.       By:    /s/ Matthew
Maruca                                                             Name:
   Matthew Maruca                                                             
Title: General
Counsel                                                                       
NORTHSTAR HEALTHCARE GENERAL   PARTNER, L.L.C.       By:    /s/ Matthew
Maruca                                                             Name:
   Matthew Maruca                                                             
Title: General
Counsel                                                                       
THE PALLADIUM FOR SURGERY – DALLAS,   LTD.       By: Northstar Healthcare
General Partner,                      L.L.C., its sole general partner      
                   By:    /s/ Matthew
Maruca                                                             Name:
   Matthew Maruca                                                             
Title: General Counsel                                                     ATHAS
HEALTH LLC                          By: Northstar Healthcare Subco, L.L.C., its
sole                      member                          By:    /s/ Matthew
Maruca                                                             Name:
   Matthew Maruca                                                             
Title: General Counsel                                                     ATHAS
ADMINISTRATIVE LLC       By: Athas Health LLC, its sole member      
                   By:    /s/ Matthew
Maruca                                                             Name:
   Matthew Maruca                                                             
Title: General Counsel                                                     ATHAS
HOLDINGS LLC       By: Athas Health LLC, its sole member      
                   By:    /s/ Matthew
Maruca                                                             Name:
   Matthew Maruca                                                             
Title: General Counsel                                              

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
FOURTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  FIRST NOBILIS HOSPITAL MANAGEMENT,   LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
NOBILIS HEALTH MARKETING, LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
PEAK SURGEON INNOVATIONS, LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
PEAK NEUROMONITORING MANAGEMENT,   LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
PEAK NEUROMONITORING ASSOCIATES –   TEXAS II, LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
PEAK NEUROMONITORING ASSOCIATES –   LOUISIANA, LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
PEAK NEUROMONITORING ASSOCIATES –   FLORIDA, LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                 

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
FOURTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  PEAK NEUROMONITORING ASSOCIATES –   OHIO, LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
PEAK NEUROMONITORING ASSOCIATES –   MICHIGAN, LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
NOBILIS SURGICAL ASSIST, LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
SOUTHWEST HOUSTON SURGICAL ASSIST,   LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
SOUTHWEST FREEWAY SURGERY CENTER,   LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
CENTRAL MEDICAL SOLUTIONS, LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
PERIMETER ROAD SURGICAL HOSPITAL,   LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                 

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
FOURTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  HERMANN DRIVE SURGICAL HOSPITAL,   LP                          By: Northstar
Healthcare General Partner,                      L.L.C., its sole general
partner                          By: /s/ Matthew
Maruca                                                                Name:
Matthew Maruca                                            
                   Title: General
Counsel                                                    KUYKENDAHL ROAD
SURGICAL   HOSPITAL, LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                       
PREMIER HEALTH SPECIALIST, LLC       By: /s/ Matthew
Maruca                                                               Name:
Matthew Maruca                                                               
Title: General
Counsel                                                                 

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
FOURTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------

SCHEDULE 11.1(c)

1.

each Marketing Services Agreement

    2.

the Kirby Agreement

    3.

Company Agreement of GRIP Medical Diagnostic, LLC

    4.

Company Agreement of KIRPA Holdings, LLC

    5.

Amended and Restated Company Agreement of Spring Northwest Management, LLC

    6.

Amended and Restated Company Agreement of Spring Northwest Operating, LLC

    7.

Amended and Restated Company Agreement of Willowbrook Imaging, LLC

    8.

Company Agreement of First Nobilis, LLC, dated as of September 29, 2014

    9.

Company Agreement of Northstar Healthcare Dallas Management, L.L.C., dated as of
April 1, 2014

    10.

Company Agreement of NHC ASC – Dallas, LLC, dated as April 1, 2014

    11.

Management and Cost Sharing Agreement between Northstar Healthcare Acquisitions,
LLC and Northstar Healthcare Surgery Center – Scottsdale, LLC, dated as December
20, 2013

    12.

Management and Cost Sharing Agreement between Northstar Healthcare Acquisitions,
LLC and Northstar Healthcare Surgery Center – Houston, LLC, dated as August 12,
2013

    13.

Management and Cost Sharing Agreement between Northstar Healthcare Acquisitions,
LLC and First Nobilis Hospital, LLC d d/b/a First Surgical Hospital, dated as
September 29, 2014

    14.

Management and Cost Sharing Agreement between Northstar Healthcare Acquisitions,
LLC and First Nobilis Surgical Center, LLC d/b/a First Street Surgical Center,
dated as September 29, 2014

    15.

Management and Cost Sharing Agreement between Northstar Healthcare Acquisitions,
LLC and Medical Ambulatory Surgical Suites, L.P., dated as May 17, 2007

    16.

Management Services Agreement between Northstar Healthcare Dallas Management,
L.L.C. and NHC ASC – Dallas, LLC, dated as April 1, 2014

    17.

Management Services Agreement between Northstar Healthcare Acquisitions, LLC and
First Nobilis Hospital, LLC d/b/a First Surgical Hospital, dated as September
30, 14

    18.

Amended and Restated Limited Partnership Agreement of The Palladium for Surgery
– Houston, Ltd., dated effective May 17, 2007

    19.

Amended and Restated Limited Liability Company Agreement of Houston Microsurgery
Institute, LLC, effective as of March 30, 2011

    20.

Operating Agreement of Perimeter Road Surgical Hospital, LLC, dated as of
October 31, 2015

    21.

Master Agreement by and among SH Operating, LLC, Parent, Alliance HealthCare
Services, Inc., and SMJRA Investors, LLC, dated as of September 22, 2015

    22.

Full Service Facility and Management Agreement by and between Perimeter Road
Surgical Hospital, LLC and Borrower, dated as of October 31, 2015


SCHEDULE 11.1(c)



--------------------------------------------------------------------------------



EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE


NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.

Date: _______________, 20__ 

            This Compliance Certificate (this “Certificate”) is given by
NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C., a Delaware limited liability company
(the “Borrower”), pursuant to Section 4.2(b) of that certain Credit Agreement
dated as of March 31, 2015, among the Borrower, the other Credit Parties party
thereto from time to time, HEALTHCARE FINANCIAL SOLUTIONS, LLC, a Delaware
limited liability company (as the successor in interest to GENERAL ELECTRIC
CAPITAL CORPORATION), as administrative agent for the Secured Parties (in such
capacity, the “Agent”), and the Lenders party thereto (as such agreement may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.

            The officer executing this Certificate is a Responsible Officer of
the Borrower and Parent and as such is duly authorized to execute and deliver
this Certificate on behalf of the Borrower. By executing this Certificate, such
officer hereby certifies to Agent, the Lenders and the L/C Issuers, on behalf of
the Borrower and Parent, that:

                          (a)        the financial statements delivered with
this Certificate in accordance with Section 4.1(a) and/or Section 4.1(b) of the
Credit Agreement are correct and complete and fairly present, in all material
respects, in accordance with GAAP the financial position and the results of
operations of Parent the Borrower and its Subsidiaries as of the dates of and
for the periods covered by such financial statements (subject, in the case of
interim financial statements, to normal year-end adjustments and the absence of
footnote disclosure);

                          (b)        [Borrower Note: Include this paragraph only
with respect to Certificates delivered for the last fiscal month of each Fiscal
Quarter] Annex A hereto includes a correct calculation of EBITDA. Adjusted
EBITDA, Cash Flow and Net Interest Expense for the relevant periods ended
___________, 20__; Annex B includes a correct calculation of each of the
financial covenants contained in Article VI of the Credit Agreement for the
relevant periods ended _________ ___, 20__] [Borrower Note: Include following re
Excess Cash Flow only for Certificate delivered for end of applicable Fiscal
Years] [and Excess Cash Flow (including a correct calculation of any required
prepayment) for the Fiscal Year ended [December 31, 20__];

                          (c)        [Borrower Note: Include this paragraph only
with respect to Certificates delivered for the last fiscal month of each Fiscal
Quarter] as of ________ ___, 20__, no Credit Party or any Subsidiary of any
Credit Party owns any Margin Stock [, except as specified on Annex C attached
hereto].

                          (d) to the best of such officer’s knowledge, no
Default or Event of Default exists [except as specified on Annex C attached
hereto]; and

                          (f) since the Closing Date and except as disclosed in
prior Certificates delivered to Agent, no Credit Party and no Subsidiary of any
Credit Party has:

1

[Nobilis] Exhibit 4.2(b) - Form of Compliance Certificate

--------------------------------------------------------------------------------

                                        (i)        changed its legal name,
identity, jurisdiction of incorporation, organization or formation or
organizational structure or formed or acquired any Subsidiary except as follows:
____________________________________;

                                        (ii)        acquired all or
substantially all of the assets of, or merged or consolidated with or into, any
Person, except as follows: _____________________________________; or

                                        (iii)      changed its address or
otherwise relocated, acquired fee simple title to any real property or entered
into any real property leases, except as follows:
___________________________________________________.

            IN WITNESS WHEREOF, the Borrower has caused this Certificate to be
executed by one of its Responsible Officers this _____ day of _______________,
20__.

 
                                                                                                                                
     
Name:                                                                                                                     
  Title:  
                                                                                                                    

Note: Unless otherwise specified, all financial covenants are calculated for the
Defined Financial Group in accordance with GAAP. All calculations are without
duplication.

2

[Nobilis] Exhibit 4.2(b) - Form of Compliance Certificate

--------------------------------------------------------------------------------

ANNEX A
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations


I. Definition/Calculation of EBITDA/Adjusted EBITDA EBITDA is defined as
follows:

A.

Net income (or loss) for the applicable period of measurement of the Defined
Financial Group determined in accordance with GAAP

__________

Less (or plus), to the extent included above in net income (or loss) for such
period:

(1)

the income (or loss) of any Person accrued prior to the date it becomes a member
of the Defined Financial Group or is merged into or consolidated with the
Borrower or any other member of the Defined Financial Group or that Person’s
assets are acquired by the Borrower or any other member of the Defined Financial
Group

__________    

 

  (2)

gains (or losses) from the sale, exchange, transfer or other disposition of
Property or assets not in the Ordinary Course of Business of the Defined
Financial Group, and related tax effects in accordance with GAAP

__________    

 

  (3)

any other extraordinary gains (or losses) of the Defined Financial Group, and
related tax effects in accordance with GAAP

__________         (4)

income tax refunds received, in excess of income tax liabilities for such period

__________


B. Total exclusions from (additions to) net income (sum of (1)-(4) above)
__________ 

Plus, without duplication, to the extent included in the calculation of net
income (or loss) for such period:

  (1)

Depreciation and amortization

 __________         (2)

Interest expense (less interest income) (net of realized gains and losses under
permitted Rate Contracts with respect thereto)

__________         (3)

All taxes on or measured by income (excluding income tax refunds) including,
without duplication, Tax Distributions paid in cash in accordance with Section
5.11(d) of the Credit Agreement

__________         (4)

All non-cash losses or expenses (or minus non-cash income or gain), including,
without limitation, non-cash adjustments resulting from the application of
purchase accounting, non-cash expenses arising from grants of stock appreciation
rights, stock options or restricted stock, non-cash impairment of good will and
other long term intangible assets, unrealized non-cash losses (or minus
unrealized non-cash gains) under Rate Contracts, unrealized non-cash losses (or
minus unrealized non-cash gains) in such period due solely to fluctuations in
currency values, but excluding any non- cash loss or expense (a) that is an
accrual of a reserve for a cash expenditure or payment to be made, or
anticipated to be made, in a future period or (b) relating to a write-down,
write off or reserve with respect to Accounts and Inventory

__________           (5)

Fees and expenses incurred in connection with the negotiation, execution and
delivery on the Closing Date of the Loan Documents, to the extent that such fees
and expenses do not exceed $630,143 in the aggregate for all fees and expenses
and are disclosed to Agent

__________ 

A-1

[Nobilis] Exhibit 4.2(b) - Form of Compliance Certificate

--------------------------------------------------------------------------------

ANNEX A
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations


(6) Fees and reasonable and documented out-of-pocket expenses incurred in
connection with any amendments or waivers to the Credit Agreement and the other
Loan Documents to the extent such fees and expenses have been disclosed to Agent
__________         (7) Fees and expenses incurred in connection with (i) a
Permitted Acquisition (including any refinancing of (or amendment to) any
Indebtedness acquired or assumed in connection therewith) or an Investment not
in the ordinary course of business, (ii) a Disposition not in the ordinary
course of business, (iii) Indebtedness incurred or Stock issued, in each
instance in the foregoing clauses (i), (ii) and (iii), to the extent consummated
and permitted under the Credit Agreement, and/or (iv) an Event of Loss, to the
extent all such fees and expenses described in this clause (7) do not exceed
$500,000 in the aggregate for any four consecutive Fiscal Quarter period
__________         (8) Fees and expenses (such fees and expenses described in
this clause (8), collectively, “Unconsummated Transaction Fees”) incurred in
connection with (i) a contemplated Permitted Acquisition or a contemplated
Investment not in the ordinary course of business, (ii) a proposed incurrence of
Indebtedness or proposed issuance of Stock, or (iii) a proposed Disposition not
in the ordinary course of business, in each instance in the foregoing clauses
(i), (ii) or (iii) which is not consummated and which is permitted under the
Credit Agreement, to the extent all such Unconsummated Transaction Fees (a) do
not exceed $250,000 in the aggregate for any four consecutive Fiscal Quarter
period, and (b) are certified as such in a certificate of a Responsible Officer
of the Borrower to Agent describing such fees and expenses in reasonable detail
__________         (9) One-time non-recurring or unusual expenses including,
without limitation, severance costs, lease termination costs, relocation costs,
restructuring charges and other one-time expenses not otherwise added back to
EBITDA and certified as such in a certificate of a Responsible Officer of the
Borrower describing such expenses in reasonable detail (collectively, “Non-
Recurring Expenses”) in an aggregate amount not to exceed ten percent (10%) of
EBITDA (calculated before the addback for Non-Recurring Expenses) in the
aggregate for any four consecutive Fiscal Quarter period __________         (10)
Proceeds of business interruption insurance received in cash during such period
to the extent not included in the calculation of net income (or loss) for such
period __________         (11) Pro forma incremental earnings related to the
Athas acquisition, which, for each of the trailing twelve month periods ended as
of the date set forth below, shall not exceed the amounts set forth opposite
such date: __________


  January 31, 2015 $ 8,146,204.84             February 28, 2015 $ 7,550,691.07  

A-2

[Nobilis] Exhibit 4.2(b) - Form of Compliance Certificate

--------------------------------------------------------------------------------

ANNEX A
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations


  March 31, 2015 $ 6,947,702.22             April 30, 2015 $ 6,157,836.67      
      May 31, 2015 $ 5,512,489.11             June 30, 2015 $ 4,755,887.62      
      July 31, 2015 $ 4,101,320.80             August 31, 2015 $ 3,381,222.56  
          September 30, 2015 $ 2,631,224.04             October 31, 2015 $
1,766,607.81             November 30, 2015 $ 1,039,034.49             December
31, 2015 $               0.00  


  (12)

One-time write-down of Accounts taken in November 2014 in an amount equal to
$2,656,462.50

 __________    

 

    (13)

Such other addbacks acceptable to Agent in its sole discretion

 __________


C. Total add backs to net income (sum of (1)-(13) above): __________        D.
EBITDA (result of A minus B plus C above)  __________

Adjusted EBITDA is defined as follows:

  (i) EBITDA (per D above) __________            (ii)

with respect to Targets owned by the Borrower for which the Agent has received
financial statements pursuant to Section 4.1(b) for less than twelve (12)
months, Pro Forma EBITDA allocated to each period prior to the acquisition
thereof included in the trailing twelve (12) month period for which Adjusted
EBITDA is being calculated; [Borrower Note: If more than one Target has been
acquired, attach calculation of Pro Forma EBITDA for each Target]

 __________    

 

    (iii)

with respect to any Disposition consummated within the period in question,
EBITDA attributable to the Subsidiary, profit centers, or other asset which is
the subject of such Disposition from the beginning of such period until the date
of consummation of such Disposition

__________ 


Adjusted EBITDA (result of (i) plus (ii) minus (iii) above) __________ 

“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) month period
preceding the acquisition thereof.

A-3

[Nobilis] Exhibit 4.2(b) - Form of Compliance Certificate

--------------------------------------------------------------------------------

ANNEX A
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations


II. Definition/Calculation of Cash Flow

Cash Flow (used for calculating Excess Cash Flow and Fixed Charge Coverage
Ratio) is defined as:

A. EBITDA (per definition I above) __________ 

Less unfinanced net capital expenditures:

(1) Gross capital expenditures: the aggregate of all expenditures and other
obligations for the period of measurement which should be capitalized under GAAP
__________

Less, in each case, to the extent included in (1) above:

  (a)

Net Proceeds from Dispositions

__________     

 

    (b)

Expenditures financed with cash proceeds from Stock issuances

__________     

 

  (c)

All insurance proceeds and condemnation awards received on account of any Event
of Loss to the extent any such amounts are actually applied to replace, repair
or reconstruct the damaged Property or Property affected by the condemnation or
taking in connection with such Event of Loss

__________    

 

  (d)

That portion of the purchase price of a Target in a Permitted Acquisition that
constitutes a capital expenditure under GAAP

__________


  (2) Total deductions from gross capital expenditures (sum of (a)-(d) above)
__________            (3) Net capital expenditures (result of (1) minus (2)
above) __________          (4) Less: Portion of capital expenditures financed
under Capital Leases or other Indebtedness (Indebtedness, for this purpose, does
not include drawings under the Revolving Loan Commitment) __________


B. Unfinanced capital expenditures (result of (3) minus (4) above) __________   
      Cash Flow (result of A minus B above)  __________

A-4

[Nobilis] Exhibit 4.2(b) - Form of Compliance Certificate

--------------------------------------------------------------------------------

ANNEX A
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations


III. Definition/Calculation of Net Interest Expense

Net Interest Expense (used for calculating Fixed Charge Coverage Ratio and
Excess Cash Flow) is defined as1:

A. Gross interest expense for such period paid or required to be paid in cash
(including all commissions, discounts, fees and other charges in connection with
letters of credit and similar instruments and net amounts paid or payable and/or
received or receivable under permitted Rate Contracts in respect of interest
rates) for Holdings and its Subsidiaries on a consolidated basis __________    
      B. B. Less: Interest income for such period  __________             Net
Interest Expense (result of A minus B above)  __________

____________________
1 Net Interest Expense (a) for the measurement period ending on March 31, 2015,
shall be deemed to equal $854,000, (b) for the measurement period ending on June
30, 2015, shall equal Net Interest Expense during the period from April 1, 2015
through June 30, 2015 multiplied by 4, (c) for the measurement period ending on
September 30, 2015, shall equal Net Interest Expense during the period from July
1, 2015 through September 30, 2015 multiplied by 2, and (d) for the measurement
period ending on December 31, 2015, shall equal Net Interest Expense during the
period from October 1, 2015 through December 31, 2015 multiplied by 4/3.

A-5

[Nobilis] Exhibit 4.2(b) - Form of Compliance Certificate

--------------------------------------------------------------------------------

ANNEX B
TO COMPLIANCE CERTIFICATE
Financial Covenant and Excess Cash Flow Calculations


I.    Section 6.1: Leverage Ratio

Leverage Ratio is defined as follows:

A.

The aggregate balance of outstanding Revolving Loans and Swing Loans as of the
date of measurement

__________

Plus:

(1)

L/C Reimbursement Obligations as of date of measurement then due and payable

__________    

 

  (2)

Outstanding principal balance of the Term Loan as of date of measurement

__________    

 

  (3)

Principal portion of Capital Lease Obligations and Indebtedness secured by
purchase money Liens as of date of measurement

__________    

 

    (4)

Subordinated Indebtedness as of date of measurement

__________     

 

  (5)

Without duplication, all other Funded Indebtedness of the Defined Financial
Group as of date of measurement

__________


B. Consolidated Total Indebtedness (sum of A plus sum of (1)-(5) above)
__________        C. Adjusted EBITDA for the twelve month period ending on the
date of measurement (per I of Annex A) __________


Leverage Ratio (result of B divided by C above) __________      Permitted
maximum Leverage Ratio __________      In Compliance Yes/No

B-1

[Nobilis] Exhibit 4.2(b) - Form of Compliance Certificate

--------------------------------------------------------------------------------

ANNEX B
TO COMPLIANCE CERTIFICATE
Financial Covenant and Excess Cash Flow Calculations


II. Section 6.2: Fixed Charge Coverage Ratio

Fixed Charge Coverage Ratio is defined as follows:

A. Cash Flow (per II of Annex A) __________        B.

Taxes on or measured by income paid or payable in cash with respect to such
period including, without duplication, Tax Distributions paid in cash in
accordance with Section 5.11(d) of the Credit Agreement

__________        C. Net Cash Flow (result of A minus B above)  __________

Fixed charges are defined as:

D. Net Interest Expense (per III of Annex A) __________          Plus:  


  (1)

Scheduled principal payments of Indebtedness during such period reduced by
prepayments as permitted by the Credit Agreement

__________            (2) Restricted Payments paid in cash in accordance with
Section 5.11(b) during such period  __________


E. Total fixed charges (result of D plus (1) and (2) above) __________         
Fixed Charge Coverage Ratio (result of C divided by E above)   __________      
  Required minimum Fixed Charge Coverage Ratio __________          In Compliance
Yes/No

For purposes of calculating Fixed Charge Coverage Ratio as of any date on or
prior to June 30, 2016, fixed charges shall be calculated as follows:

a. Scheduled principal payments of the Term Loans shall be deemed to be
$1,000,000 for each such measurement period.

b. (i) Scheduled principal payments of all Indebtedness other than the Term
Loans and Prior Indebtedness, (ii) Taxes on or measured by income paid or
required to be paid in cash, and (iii) Restricted Payments described in Section
5.11(b) of the Credit Agreement shall, in each case, be calculated in each case
using the actual amounts paid in cash in respect thereof during each such
measurement period.

B-2

[Nobilis] Exhibit 4.2(b) - Form of Compliance Certificate

--------------------------------------------------------------------------------

ANNEX B
TO COMPLIANCE CERTIFICATE
Financial Covenant and Excess Cash Flow Calculations


III.      Excess Cash Flow Calculation [Borrower Note: Include ECF calculation
only for Certificate delivered for end of applicable Fiscal Years.]2

Excess Cash Flow is defined as follows:

A. Cash Flow (per II of Annex A) __________ 

Less, without duplication, and to the extent actually paid in cash, in each case
to the extent not financed with proceeds of
Stock issuances or Indebtedness (other than Revolving Loans):

  (1) Scheduled principal payments with respect to Indebtedness __________     
      (2) Net Interest Expense (per III of Annex A) __________          (3)
Taxes on or measured by income (including, without duplication, Tax
Distributions permitted pursuant to Section 5.11(d) of the Credit Agreement)
__________           (4) Restricted payments permitted by Section 5.11(b) of the
Credit Agreement __________          (5) Increase in working capital (if any)
(see Working Capital Calculation below) __________         (6) The purchase
price paid in cash for all Permitted Acquisitions and other Investments
permitted pursuant to Section 5.4(j) of the Credit Agreement (other than any
Investments in any Person which was already a Subsidiary or Investments in cash
and Cash Equivalents) __________         (7) Voluntary prepayments of the Term
Loan during such period, to the extent such prepayments are applied in the same
manner as mandatory prepayments __________         (8) Voluntary prepayments of
Revolving Loans during such period accompanied by a permanent reduction of the
Revolving Loan Commitment __________         (9) Cash addbacks to net income
specified in clauses (6), (7), (8) and (9) in the calculation of EBITDA to the
extent not reimbursed by a third person __________


B. Total deductions from Cash Flow (sum of (1)-(9) above)   __________       C.
Decrease in working capital (if any) (see Working Capital Calculation below)
 __________       D. Excess Cash Flow (result of A minus B plus C above)
 __________       E. Required prepayment percentage (see Section 1.8(e) of the
Credit Agreement for percentage) [____%]       F. Required prepayment amount
(result of D multiplied by E above)  __________

______________________________________
2 For purposes of calculating Excess Cash Flow, the Excess Cash Flow for the
Fiscal Year ending December 31, 2015 shall be calculated for the Fiscal Quarters
commencing on April 1, 2015 through and including December 31, 2015.

B-3

[Nobilis] Exhibit 4.2(b) - Form of Compliance Certificate

--------------------------------------------------------------------------------

ANNEX B
TO COMPLIANCE CERTIFICATE
Financial Covenant and Excess Cash Flow Calculations


IV.      Working Capital Calculation

Decrease (increase) in working capital, for the purposes of the calculation of
Excess Cash Flow, means the following:

  Beg. of Period End of Period       Current assets: $ _________ $ _________    
  Less (to the extent included in current Assets):                            
 Cash $ _________ $ _________                          Cash Equivalents $
_________ $ _________                          Deferred tax assets $_________
$_________       Adjusted current assets $ _________ $ _________       Current
liabilities: $ _________ $ _________       Less (to the extent included in
current liabilities):                              Revolving Loans $ _________ $
_________                          Swing Loans $_________ $_________            
             Current portion of Indebtedness $ _________ $ _________            
             Deferred tax liabilities $ _________ $ _________                  
       Unearned revenue $ _________ $ _________       Adjusted current
liabilities $ _________ $ _________       Working capital (adjusted current
assets minus adjusted current liabilities) $_________ $_________       Decrease
(Increase) in working capital (beginning of period minus end of period working
capital) $ _________

To the extent any of the Defined Financial Group consummates an acquisition
during such period, beginning of period working capital shall be recalculated on
a pro forma basis to include working capital acquired in such acquisition.

B-4

[Nobilis] Exhibit 4.2(b) - Form of Compliance Certificate

--------------------------------------------------------------------------------